DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on November 18, 2020.  Claims 1-20 were originally received for consideration.  No preliminary amendments for the claims have been received.
2.	Claims 1-20 are currently pending consideration.

Information Disclosure Statement

3.	An initialed and dated copy of Applicant’s IDS (form 1449), received on 11/23/2020, is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,330.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘330 Patent anticipates or renders obvious the claims of the present application as mapped below. 

Present Applicant
U.S. Patent 10,878,330
1. A system comprising at least one processor in communication with at least one memory device, the at least one processor is programmed to: 


for each feature-space of a plurality of feature-spaces, identify at least one feature-region each included in the corresponding feature-space, wherein each training data-point in the corresponding feature-space is defined by a tuple of numbers, wherein each of the at least one feature-regions corresponds to a multi-dimensional identifiable pattern; 

for each of the plurality of feature-regions, construct a multi-dimensional boundary which encloses the corresponding feature-region so as to completely enclose a set of training data-points of a training dataset which are associated with the multi-dimensional identifiable pattern and exclude other training data-points of training; and 




detect the multi-dimensional pattern by comparing the plurality of enclosed feature-regions of the plurality of multi-dimensional boundaries associated with the plurality of feature-spaces. 















2. The system in accordance with claim 1, wherein to identify one or more of the feature-regions the at least one processor is further programmed to: identify a feature-region contained within a feature-space; project the feature-space down to a lower-dimensional feature-space; and modify the boundary of the feature-region as embedded within the lower-dimensional feature-space so as to approximately include points which form a pattern and approximately exclude other points to form a new identified feature-region to be included in the plurality of multi-dimensional boundaries. 3. The system in accordance with claim 2, wherein one or more of the identifiable patterns consists of a feature-region which has a density of points from the dataset differing from a typical or average density of points from the dataset over the projected lower-dimensional feature-space as a whole. 




4. The system in accordance with claim 2, wherein one or more of the identifiable patterns consists of a feature-region which has a skewness of points from the dataset according to one or more classifications or attributes of the points differing from a typical or average skewness of points from the dataset over the projected lower-dimensional feature-space as a whole. 5. The system in accordance with claim 2, wherein one or more of the identifiable patterns consists of a feature-region which has a trend of points from the dataset according to one or more classifications statuses, or attributes of the points. 6. The system in accordance with claim 1, wherein to identify one or more of the feature-regions the at least one processor is further programmed to: identify a feature-region contained within a feature-space; and embed the feature-space within a higher-dimensional feature-space; and modify the boundary of said feature-region as embedded within the higher-dimensional feature-space so as to approximately include points which form a pattern and approximately exclude other points to form a new identified feature-region to be included in the plurality of multi-dimensional boundaries. 7. The system in accordance with claim 6, wherein one or more of the identifiable patterns consists of a feature-region which has a density of points from the dataset differing from a typical or average density of points from the dataset over the higher-dimensional feature-space as a whole. 8. The system in accordance with claim 6, wherein one or more of the identifiable patterns consists of a feature-region which has a skewness of points from the dataset according to one or more classifications or attributes of the points differing from a typical or average skewness of points from the dataset over the higher-dimensional feature-space as a whole. 9. The system in accordance with claim 6, wherein one or more of the identifiable patterns consists of a feature-region which has a trend of points from the dataset according to one or more classifications statuses, or attributes of the points. 10. The system in accordance with claim 1, wherein to identify one or more of the feature-regions the at least one processor is further programmed to: identify a plurality of feature-regions each of which is contained within a feature-space; construct a Cartesian product of the plurality of feature-spaces; construct the Cartesian product of the feature-regions as embedded within the Cartesian product of the feature-spaces; and modify the boundary of the Cartesian product of the feature-regions as embedded within the Cartesian product of the feature-spaces so as to approximately include points which form a pattern and approximately exclude other points to form a new identified feature-region to be included in the plurality of multi-dimensional boundaries. 11. The system in accordance with claim 10, wherein one or more of the identifiable patterns consists of a feature-region which has a density of points from the dataset differing from a typical or average density of points from the dataset over the Cartesian product of feature-spaces as a whole. 12. The system in accordance with claim 10, wherein one or more of the identifiable patterns consists of a feature-region which has a skewness of points from the dataset according to one or more classifications or attributes of the points differing from a typical or average skewness of points from the dataset over the Cartesian product of feature-spaces as a whole. 13. The system in accordance with claim 10, wherein one or more of the identifiable patterns consists of a feature-region which has a trend of points from the dataset according to one or more classifications statuses, or attributes of the points. 14. The system in accordance with claim 1, wherein one or more of the identifiable patterns consists of a feature-region which has a density of points from the dataset differing from a typical or average density of points from the dataset over the feature-space as a whole. 15. The system in accordance with claim 1, wherein one or more of the identifiable patterns consists of a feature-region which has a skewness of points from the dataset according to one or more classifications or attributes of the points differing from a typical or average skewness of points from the dataset over the feature-space as a whole. 16. The system in accordance with claim 1, wherein one or more of the identifiable patterns consists of a feature-region which has a trend of points from the dataset according to one or more classifications, statuses, or attributes of the points. 17. The system in accordance with claim 1, wherein the at least one processor is further programmed to perform at least one of: detect feature-regions containing a data-point and predicting one or more properties of the data-point corresponding to properties of the feature-region; detect feature-regions containing one or more data-points representing aspects of a data-structure to be compressed and compressing the data-structure by enumerating the aspects of the feature-regions; detect feature-regions containing one or more data-points representing states or partial states of a system and controlling the system by corresponding properties of the feature-region; and generate novel points in one or more feature-regions and combining the points to simulate novel data-structures. 18. The system in accordance with claim 1, wherein the at least one processor is further programmed to: receive a first dataset including a plurality of first data-points; map the plurality of first data-points to the plurality of feature-spaces; and detect the multi-dimensional pattern by comparing the plurality of multi-dimensional boundaries associated with the plurality of feature-spaces to the first plurality of data-points. 19. The system in accordance with claim 18, wherein the at least one processor is further programmed to detect which data-points of the first plurality of data-points are enclosed in a enclosed feature region; and detect the multi-dimensional pattern based on the determination. 20. A method for identifying a pattern implemented on a computing device including at least one processor in communication with at least one memory device, where the method comprises: receiving, by the processor, a training dataset including a plurality of features of a plurality of patterns; generating, by the processor, a feature-space for each feature of the plurality of features based on the training dataset; for each feature-space of the plurality of feature-spaces, identifying, by the processor, a feature-region in the corresponding feature-space, wherein the feature-region includes a subset of data-points in the training dataset; for each of the plurality of feature-regions, generating, by the processor, a multi-dimensional boundary which encloses the corresponding feature-region including the subset of data-points in the corresponding feature-region; receiving, by the processor, a first dataset including a plurality of first data-points; mapping, by the processor, the plurality of first data-points to the plurality of feature-spaces; and detecting, by the processor, at least one multi-dimensional pattern by comparing the plurality of multi-dimensional boundaries associated with the plurality of feature-spaces to the first plurality of data-points.
1. A method for identifying a pattern in a training dataset, the method implemented by at least one processor in communication with at least one memory device, the method comprising: 

for each feature-space of a plurality of feature-spaces, identifying, by the at least one processor, at least one feature-region each included in the corresponding feature, wherein each training data-point in the corresponding feature-space is defined by a tuple of numbers, wherein each of the at least one feature-regions corresponds to a multi-dimensional identifiable pattern;

 for each of the plurality of feature-regions, constructing, by the at least one processor, a multi-dimensional boundary which encloses the corresponding feature-region so as to completely enclose a set of training data-points of the training dataset which are associated with the multi-dimensional identifiable pattern and exclude other training data-points of the training dataset, wherein the plurality of enclosed feature-regions form an ensemble; and 
wherein the method further comprises at least one of: 
detecting, by the at least one processor, feature-regions containing a data-point and predicting one or more properties of the data-point corresponding to properties of the feature-region; 

detecting, by the at least one processor, feature-regions containing one or more data-points representing aspects of a data-structure to be compressed and compressing the data-structure by enumerating the aspects of the feature-regions; detecting, by the at least one processor, feature-regions containing one or more data-points representing states or partial states of a system and controlling the system by corresponding properties of the feature-region; and generating, by the at least one processor, novel points in one or more feature-regions and combining the points to simulate novel data-structures.



2. The method according to claim 1, wherein one or more of said feature-regions are identified by a process comprising: identifying a feature-region contained within a feature-space; and projecting said feature-space down to a lower-dimensional feature-space; and modifying the boundary of said feature-region as embedded within said lower-dimensional feature-space so as to approximately include points which form a pattern and approximately exclude other points to form a new identified feature-region to be included in said ensemble.


3. The method according to claim 1, wherein one or more of said feature-regions are identified by a process comprising: identifying a feature-region contained within a feature-space; and embedding said feature-space within a higher-dimensional feature-space; and modifying the boundary of said feature-region as embedded within said higher-dimensional feature-space so as to approximately include points which form a pattern and approximately exclude other points to form a new identified feature-region to be included in said ensemble.

4. The method according to claim 1, wherein one or more of said feature-regions are identified by a process comprising: identifying a plurality of feature-regions each of which is contained within a feature-space; and constructing a Cartesian product of said feature-spaces; and constructing the Cartesian product of said feature-regions as embedded within the Cartesian product of said feature-spaces; and modifying the boundary of the Cartesian product of said feature-regions as embedded within the Cartesian product of said feature-spaces so as to approximately include points which form a pattern and approximately exclude other points to form a new identified feature-region to be included in said ensemble.
5. The method according to claim 1, wherein one or more of said identifiable patterns consists of a feature-region which has a density of points from said dataset differing from the typical or average density of points from said dataset over said feature-space as a whole.
6. The method according to claim 2, wherein one or more of said identifiable patterns consists of a feature-region which has a density of points from said dataset differing from the typical or average density of points from said dataset over said projected lower-dimensional feature-space as a whole.
7. The method according to claim 3, wherein one or more of said identifiable patterns consists of a feature-region which has a density of points from said dataset differing from the typical or average density of points from said dataset over said higher-dimensional feature-space as a whole.
8. The method according to claim 4, wherein one or more of said identifiable patterns consists of a feature-region which has a density of points from said dataset differing from the typical or average density of points from said dataset over said Cartesian product of feature-spaces as a whole.
9. The method according to claim 1, wherein one or more of said identifiable patterns consists of a feature-region which has a skewness of points from said dataset according to one or more classifications or attributes of said points differing from the typical or average skewness of points from said dataset over said feature-space as a whole.
10. The method according to claim 2, wherein one or more of said identifiable patterns consists of a feature-region which has a skewness of points from said dataset according to one or more classifications or attributes of said points differing from the typical or average skewness of points from said dataset over said projected lower-dimensional feature-space as a whole.
11. The method according to claim 3, wherein one or more of said identifiable patterns consists of a feature-region which has a skewness of points from said dataset according to one or more classifications or attributes of said points differing from the typical or average skewness of points from said dataset over said higher-dimensional feature-space as a whole.
12. The method according to claim 4, wherein one or more of said identifiable patterns consists of a feature-region which has a skewness of points from said dataset according to one or more classifications or attributes of said points differing from the typical or average skewness of points from said dataset over said Cartesian product of feature-spaces as a whole.
13. The method according to claim 1, wherein one or more of said identifiable patterns consists of a feature-region which has a trend of points from said dataset according to one or more classifications, statuses, or attributes of said points.
14. The method according to claim 2, wherein one or more of said identifiable patterns consists of a feature-region which has a trend of points from said dataset according to one or more classifications statuses, or attributes of said points.
15. The method according to claim 3, wherein one or more of said identifiable patterns consists of a feature-region which has a trend of points from said dataset according to one or more classifications statuses, or attributes of said points.
16. The method according to claim 4, wherein one or more of said identifiable patterns consists of a feature-region which has a trend of points from said dataset according to one or more classifications statuses, or attributes of said points.
17. The method of claim 1, wherein applying comprises assigning each of the one or more data-points of the dataset to one or more classes by comparing each of the one or more data-points of the dataset to the multi-dimensional boundary.
18. The method of claim 17, wherein the one or more classes comprises multiple classes.
19. A system for identifying a pattern in a training dataset, comprising: a computing device including at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to: for each feature-space of a plurality of feature-spaces, identify at least one feature-region each included in the corresponding feature-space, wherein each training data-point in the corresponding feature-space is defined by a tuple of numbers, wherein each of at least one feature-regions corresponds to a multi-dimensional identifiable pattern; for each of the plurality of feature-regions, construct a multi-dimensional boundary which encloses the corresponding feature-region so as to completely enclose a set of training data-points of the training dataset which are associated with multi-dimensional identifiable pattern and exclude other training data-points of the training dataset, wherein the plurality of enclosed feature-regions form an ensemble; and where the at least one processor is further programmed to at least one of: detect feature-regions containing a data-point and predict one or more properties of the data-point corresponding to properties of the feature-region; detect feature-regions containing one or more data-points representing aspects of a data-structure to be compressed and compress the data-structure by enumerating the aspects of the feature-regions; detect feature-regions containing one or more data-points representing states or partial states of a system and control the system by corresponding properties of the feature-region; and generate novel points in one or more feature-regions and combine the points to simulate novel data-structures.
20. A system for identifying a pattern comprising a computing device including at least one processor in communication with at least one memory device, where the at least one processor is programmed to: receive a training dataset including a plurality of features of a plurality of patterns; generate a feature-space for each feature of the plurality of features based on the training dataset; for each feature-space of the plurality of feature-spaces, identify a feature-region in the corresponding feature-space, wherein the feature-region includes a subset of data-points in the training dataset; for each of the plurality of feature-regions, generate a multi-dimensional boundary which encloses the corresponding feature-region including the subset of data-points in the corresponding feature-region;_and wherein the at least one processor is further programmed to at least one of: receive a first dataset, wherein the first dataset includes a first plurality of data-points, and, for one or more of the data-points, detect feature-regions containing the data-point, and predict one or more properties of the data-point corresponding to properties of the feature-region; receive a first data-structure to be compressed, detect feature-regions each containing one or more data-points representing aspects of the data-structure, and compress the data-structure by enumerating the aspects of the feature-regions; receive one or more data-points representing states or partial states of a system, detect feature-regions containing each of one or more of the data-points, and control the system by corresponding properties of the feature-region; and generate novel points in one or more feature-regions and combine the points to simulate novel data-structures.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
09/20/2022Primary Examiner, Art Unit 3649